DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply field 12/3/21.  Claim 1 is amended, claims 2-18 are newly added.  Claims 1-18 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/321 has been entered.

Claim Objections
Claims 1-18 are objected to because of the following informalities:  the claims state guided “mediation” exercises.  The specification is directed towards guided “meditation” exercise. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a computer-implemented method for providing guided mediation exercises to at least a user of a plurality of users. The limitation of receiving user information from a first client device of the user, the user information including a request from the user for a guided mediation exercise being one of the guided mediation exercises, as drafted, is a process that, 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2016/0077547 A1 to Aimone et al. (hereinafter “Aimone”) in view of US Publication No. 2017/0162072 A1 to Horseman et al. (hereinafter “Horseman”) and US Publication No. 2016/0170996 A1 to Frank et al. (hereinafter “Frank”).

Concerning claim 1, Aimone discloses a computer-implemented method for providing guided mediation exercises to at least a user of a plurality of users (paragraphs [0165] – [0167]), comprising: 
receiving user information from a first client device of the user, the user information including a request from the user for a guided mediation exercise being one of the guided mediation exercises (paragraphs [0165] – [0167] – user requests participation in guided meditation exercise); 
providing virtual reality environment information to the first client device for synchronization with the guided mediation exercise during playback (paragraphs [0165] – [0167] – VR environment provided to user in response to request); 
collecting data pertaining to use of the guided mediation exercise performed by the user on the first client device (paragraphs [0088], [0165] – [0167] – EEG readings and physiological state are monitored of user during the meditation exercise).
Aimone lacks specifically disclosing collecting data over a period of time.  Horseman discloses collecting data over a period of time (paragraphs [0125]-[0127], [0143] – biometric data is collected to monitor biometric data of a user before, during and/or after a training session, and a report is generated based on the biometric 23 32992/33382/DOCS/3939837.5A It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention provide data over a period of time as disclosed by Horseman in the system disclosed by Aimone in order to provide a system which allows users to be monitored over a longer time period thereby providing more accurate data.
Aimone lacks specifically disclosing, however, Frank discloses receiving information setting a goal for receipt of an incentive earned by satisfying a performance threshold ([0495], [0503],[0508], [0511], [2728], [2731], [2752], [4137], [4294] – when user goals are met, incentives are provided to the user based on completing the goal); generating, for display on the first client device, information associated with the incentives earned by the user based on the collected data ([0495], [0503],[0508], [0511], [2728], [2731], [2752], [4137], [4294] – when user goals are met, incentives are provided to the user based on completing the goal).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide group or crowd based recommendations as disclosed by Frank in the system disclosed by Aimone in order to provide a system which utilizes location based monitoring to increase success rates for user participation at particular locations.

Concerning claims 2 and 12, Aimone discloses wherein the performance threshold corresponds to performance of the guided mediation exercise by the user for a prescribed period of time (paragraph [0063] – system may score and reward states of 

Concerning claims 3 and 13, Aimone discloses wherein the performance threshold corresponds to performance of a prescribed number of the guided mediation exercises including the guided mediation exercise (paragraph [0063] – system may score and reward states of mediation in response to a determination that the user has obtained a particular brain state for a period of time via mediation exercises).

Concerning claims 4 and 14, Aimone discloses wherein the performance threshold corresponds to one or more prescribed levels of performance in conducting guided mediation exercises by a plurality of users including the user (paragraph [0063] – system may score and reward states of mediation in response to a determination that the user has obtained a particular brain state for a period of time via mediation exercises).

Concerning claims 5 and 15, Aimone discloses wherein each of the one or more prescribed levels of performance correspond to average usage levels by a prescribed percentage of the plurality of users (paragraph [0063] – system may score and reward states of mediation in response to a determination that the user has obtained a particular brain state for a period of time via mediation exercises).



Concerning claim 7, Aimone discloses guided mediation exercises (paragraph [0063]), however Aimone lacks specifically disclosing, and Frank discloses wherein the first set of questions and the second set of questions are directed to one or more mental characteristics of the user (paragraphs [2863]-[2879]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide group or crowd based recommendations as disclosed by Frank in the system 

Concerning claim 8, Aimone discloses guided mediation exercises (paragraph [0063]), however Aimone lacks specifically disclosing, and Frank discloses wherein the one or more mental characteristics of the user comprises (i) a current level of stress by the user or (ii) a current mood of the user (paragraphs [2863]-[2879]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide group or crowd based recommendations as disclosed by Frank in the system disclosed by Aimone in order to provide a system which utilizes location based monitoring to increase success rates for user participation at particular locations.

Concerning claim 9, Aimone discloses guided mediation exercises (paragraph [0063]), however Aimone lacks specifically disclosing, and Frank discloses wherein the first set of questions and the second set of questions are directed to one or more physical characteristics of the user (paragraphs [2863]-[2879]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide group or crowd based recommendations as disclosed by Frank in the system disclosed by Aimone in order to provide a system which utilizes location based monitoring to increase success rates for user participation at particular locations.



Concerning claim 11, see the rejection of claim 1.

Concerning claim 16, Aimone discloses guided mediation exercises (paragraph [0063]), however Aimone lacks specifically disclosing, and Horseman discloses wherein the non- transitory storage medium further comprising: a reporting module to collect data over a period of time pertaining to use of the exercises performed by the user on the first client device and generate, for display on the first client device, (paragraphs [0125]-[0127], [0143] – biometric data is collected to monitor biometric data of a user before, during and/or after a training session, and a report is generated based on the biometric data collected of the user).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention provide data over a period of time as disclosed by Horseman in the system disclosed by Aimone in order to provide a system which allows users to be monitored over a longer time period thereby providing more accurate data.


Concerning claim 18, Aimone discloses guided mediation exercises (paragraph [0063]), however Aimone lacks specifically disclosing, and Frank discloses wherein the first set of questions and the second set of questions are directed to identify a current level of stress of the user (paragraphs [2863]-[2879]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide group or crowd based recommendations as disclosed by Frank in the system disclosed by Aimone in order to provide a system which utilizes location based monitoring to increase success rates for user participation at particular locations.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot based on a new grounds of rejection.  Additional clarification has also been added to the claims for further explanation of the Examiner’s interpretation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715